Citation Nr: 1041426	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
forearm.  

2.  Entitlement to service connection for residuals of right 
wrist surgery, to include a scar and ganglion cyst.

3.  Entitlement to service connection for flexion contracture 
deformity of the right hand 5th (little) digit.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) from 
March 2008 and March 2009 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, respectively and in pertinent part, denied 
entitlement to service connection for residual of a wrist injury 
and a flexion contracture deformity of the right hand 5th 
(little) digit.

The issues have been recharacterized to comport to the evidence 
of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a disability claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO in April 2010.  A transcript of the 
hearing is of record.  At this hearing the Veteran withdrew his 
claims of service connection for peripheral neuropathy of the 
bilateral upper and lower extremities, chronic obstructive 
pulmonary disease (COPD), benign prostatic hypertrophy, and skin 
cancer.  Thus, those claims are no longer before the Board.  See 
38 C.F.R. § 20.204.

In May 2010 the Board reopened the Veteran's claim of service 
connection for residuals of right wrist surgery, to include a 
scar and ganglion cyst, and remanded the claims of service 
connection for residuals of right wrist surgery and a flexion 
contracture deformity of the right hand 5th (little) digit for 
additional development.  


This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2010).

The issue of entitlement to service connection for a flexion 
contracture deformity of the right hand 5th (little) digit is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current scar of the right forearm and 
service.  

2.  Residuals of right wrist surgery, to include a scar and 
ganglion cyst, were not diagnosed in service or for many years 
thereafter, and a preponderance of the competent evidence is 
against a finding that the current residuals of right wrist 
surgery, to include a scar and ganglion cyst, is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a scar of the right 
forearm have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  The criteria for service connection for residuals of right 
wrist surgery, to include a scar and ganglion cyst, have not been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The claim of service connection for a scar of the right forearm 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from the decision to grant 
service connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Regarding the claim of service connection for residuals of right 
wrist surgery, to include a scar and ganglion cyst, the RO 
provided the appellant with pre-adjudication notice by letter 
dated in June 2007  

The pre-adjudication notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), identifying the five elements of a service connection 
claim, and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, and 
the relative duties of VA and the claimant to obtain evidence.

Furthermore, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran the 
opportunity to provide testimony to the Board, and afforded the 
Veteran an adequate medical examination as to the nature and 
etiology of his claimed disability.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Scar of the Right Forearm 

The Veteran seeks service connection for a scar of his right 
forearm.  

The record shows a current scar of the right forearm.  A VA 
examination was conducted in June 2010.  Following a physical 
examination, it was noted that the Veteran has a scar of the 
right upper extremity on the lateral aspect of the right wrist, 
which had its onset in 1968.  

November 1968 STRs indicate that the Veteran had surgery on his 
right forearm and was given an admission diagnosis of cellulitis 
of the right forearm and a discharge diagnosis of abscess and 
cellulitis of the distal right forearm.  His July 1969 separation 
examination shows that he had a scar on his mid v. frontal.  

As the record shows a current scar of the right forearm and 
surgery during service, the determinative issue is whether these 
are related.  

The June 2010 VA examination report notes that the examiner 
reviewed the Veteran's claim file.  Following a physical 
examination, it was noted that the only residual of the Veteran's 
1968 surgery on the right forearm is a .5 by .4 centimeter 
surgical scar, which is non-tender, non-adherent, and non-
painful.  Additionally, the examiner noted that this scar had its 
onset during service.  

The June 2010 VA examination report is competent medical evidence 
and there is no medical evidence of record indicating that the 
Veteran's current scar of the right forearm is not related to 
service.  Accordingly, service connection for a scar of the right 
forearm is warranted.
B.  Residuals of Right Wrist Surgery 

The Veteran seeks service connection for residuals of right wrist 
surgery, to include a scar and ganglion cyst.  At his April 2010 
hearing, he testified that he had surgery for cellulitis of the 
right forearm during service, and that his current residuals of 
right wrist surgery, to include a scar and ganglion cyst, is 
related to his cellulitis and treatment during service.  

The competent evidence of record indicates that the Veteran 
currently has residuals of right wrist surgery, to include a scar 
and ganglion cyst, disability.  

Following service, May 1982 private treatment records indicate 
that the Veteran had an excision of a ganglion cyst of the right 
wrist, but was still having pain.  September 1982 VA treatment 
records note that the Veteran was bitten on his right forearm 
during Vietnam and subsequently developed a knot on the volar 
surface of his wrist, and was given diagnoses of status post-op 
minor surgical procedure, volar aspect, right wrist, and 
paresthesias sensory branch radial nerve, possibly related to the 
surgical procedure of the right wrist.  A June 2010 VA 
examination report notes that, following medical imaging and 
physical examination, the Veteran was given diagnoses of 
degenerative arthritis, bilateral wrists.  It was also noted that 
the Veteran has a surgical scar of the volar aspect of his right 
wrist, which occurred in 1982, and resulted from excision of a 
ganglion cyst.  

The Veteran's STRs indicate that he had surgery on his right 
forearm and was given an admission diagnosis of cellulitis of the 
right forearm and a discharge diagnosis of abscess and cellulitis 
of the distal right forearm.  His July 1969 separation 
examination shows that he had a scar on his mid v. frontal.  
Clinical evaluation during the Veteran's July 1969 separation 
examination notes that the Veteran had otherwise normal upper 
extremities.  

As the record shows a current residuals of right wrist surgery, 
to include a scar and ganglion cyst, and treatment for cellulitis 
of the right forearm during service, the determinative issue is 
whether these are related.

A VA examination was conducted in June 2010.  The examiner noted 
a review of the Veteran's claim file.  Following, a physical 
examination and medical imaging, the examiner opined that 
arthritis of right wrist, ganglion cyst, and a scar of the 
ganglion cyst is not caused by, or a result of, military service.  
The rationale provided for this opinion was that the Veteran's 
puncture wound during service and subsequent abscess and 
cellulitis do not have a relationship in time with his ganglion 
cyst condition and scar due to the ganglion cyst surgery and 
arthritis of the right wrist condition.  The etiology of the 
Veteran's right wrist injury, surgery, and scar during service is 
completely different than his right wrist ganglion cyst and 
surgical scar and degenerative arthritis.  The right wrist 
condition during service was due to an infection, but a ganglion 
cyst is a developmental abnormality and the arthritis of the 
right wrist is a degenerative abnormality.  Furthermore, the 
anatomic location of the puncture wound during service and in-
service surgery and scar is different than his current arthritis 
condition and residuals of ganglion cyst surgery.  Finally, the 
examiner noted that the only residual of the Veteran's 1968 right 
forearm surgery during service is a surgical scar of the right 
forearm, which has separately been granted service connection in 
this Board decision.

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that his residuals of right wrist 
surgery, to include a scar and ganglion cyst, is related to 
service.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his claimed residuals of 
right wrist surgery, to include a scar and ganglion cyst, and his 
views are of no probative value.  And, even if his opinion, 
including a continuity of symptomology, was entitled to be 
accorded some probative value, it is far outweighed by the 
opinion provided by the VA medical professional who thoroughly 
discussed the evidence of record and the etiology of the 
Veteran's claimed residuals of right wrist surgery, to include a 
scar and ganglion cyst, and found that the claimed disability is 
not related to his service.  See Jandreau, 492 F.3d at 1372.  A 
competent medical expert makes this opinion and the Board is not 
free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
residuals of right wrist surgery, to include a scar and ganglion 
cyst; there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a scar of the right forearm 
is granted.  

Entitlement to service connection for residuals of right wrist 
surgery, to include a scar and ganglion cyst, is denied.


REMAND

The Veteran seeks service connection for a flexion contracture 
deformity of the right hand 5th (little) digit.  At his April 
2010 hearing, he testified that his right little finger began to 
hurt after his in-service treatment, but that it began to bend 
more after a second surgery in 1982.  

The May 2010 Board remand notes that the Veteran is to be 
scheduled for a VA medical examination to determine the nature 
and etiology of his claimed flexion contracture deformity of the 
right hand 5th (little) digit disability.  The remand noted 
further that as to any current disability identified, the 
examiner is to provide an opinion as to whether it is at least as 
likely as not related to, or had its onset during, service, and 
that the examiner must accept as fact that following the 1968 
incision to remove an abscess the Veteran's little finger on his 
right hand was painful.   

A June 2010 VA examination found that the Veteran's flexion 
contracture deformity of the right hand 5th (little) digit 
disability is not related to service; however the examiner made 
no mention of the fact that following the 1968 surgery during 
service the Veteran's little finger on his right hand was painful 
and did not discuss what, if any, bearing such might have on the 
claim.  When the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Because the Board's May 2010 
remand instructions were not complied with, this claim must be 
remanded so that the June 2010 VA examiner can provide an 
addendum opinion, or if this is not a possible, a new VA 
examination regarding the nature and etiology of the Veteran's 
claimed flexion contracture deformity of the right hand 5th 
(little) digit disability can be provided.  

The appellant is hereby notified that it is her responsibility to 
report to any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Send the Veteran's claim file to the VA 
examiner who conducted the June 2010 VA 
examination.  The examiner is to provide an 
addendum opinion as to whether it is at 
least as likely as not that the Veteran's 
current flexion contracture deformity of the 
right hand 5th (little) digit is related to, 
or had its onset during, service.   The 
examiner must accept as fact and discuss 
the Veteran's painful little finger 
following the 1968 incision to remove an 
abscess.  If the examiner finds that the 
Veteran's flexion contracture deformity is 
not related to service, the examiner is to 
provide an opinion as to the most likely 
etiology.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training). 

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.  

2.  If the June 2010 VA examiner cannot be 
located or is unable or unwilling to provide 
an opinion, schedule the Veteran for a new VA 
medical examination to determine the nature 
and etiology of his flexion contracture 
deformity of the right hand 5th (little) 
digit disability, addressing the same issues 
discussed in the preceding numbered 
paragraph.  

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


